 


115 HRES 897 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS 
2d Session 
H. RES. 897 
In the House of Representatives, U. S.,

May 16, 2018
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on Appropriations: Mr. Rutherford. 

 Committee on Education and the Workforce:Mr. Banks of Indiana.   Committee on Homeland Security: Mrs. Lesko. 

 Committee on Science, Space, and Technology: Mr. Palmer, to rank immediately after Mr. Abraham; and Mrs. Lesko.  Committee on Transportation and Infrastructure: Mr. Gallagher.

 Committee on Veterans' Affairs: Mr. Mast.   Committee on Ways and Means: Mr. Wenstrup. 

 
 
Karen L. Haas,Clerk.
